Citation Nr: 0126743	
Decision Date: 11/27/01    Archive Date: 12/03/01

DOCKET NO.  00-02 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the appellant's claim for basic eligibility for 
Department of Veterans Affairs death benefits.


REPRESENTATION

Appellant represented by:	Horatio A. Villarete


WITNESSES AT HEARINGS ON APPEAL

Appellant, son-in-law, granddaughter


ATTORNEY FOR THE BOARD

J. A. McDonald, Counsel


INTRODUCTION

This matter is before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a February 1999 decision 
from the Department of Veterans Affairs (hereinafter VA) 
Regional Office in Manila, the Republic of the Philippines 
(hereinafter RO), which determined that the appellant did not 
have basic eligibility for VA death benefits.


FINDINGS OF FACT

1.  Basic eligibility for VA benefits was denied in August 
1990.  This decision was not appealed.

2.  The evidence submitted since the August 1990 decision is 
not so significant that it must be considered in order to 
fairly decide the merits of the claim.


CONCLUSION OF LAW

Evidence submitted to reopen the claim for basic eligibility 
for VA death benefits is not new and material, and therefore, 
the claim is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
1991); 38 C.F.R. §§  3.104, 3.156(a) (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that the statutes pertaining to an 
individual's status as a claimant, the well-grounded claim 
requirement, and VA's duty to assist the appellant in 
developing a claim were recently revised.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096-
2099 (2000).  Under the revised statutes, an individual who 
has not established basic eligibility for VA benefits by 
showing qualifying military service is considered a 
"claimant," and is entitled to assistance and the level of 
adjudication provided to those who have established 
qualifying service.  38 U.S.C.A. § 5100 (West Supp. 2001).  
In addition, there is no longer any requirement to establish 
a well-grounded claim prior to VA having a duty to assist the 
claimant in developing a case.  38 U.S.C.A. §§ 5102, 5103, 
5103A (West Supp. 2001).  The revisions to the statutes do 
not require VA to reopen a claim that was previously denied 
in the absence of new and material evidence.  Id.  
Regulations implementing the Veterans Claims Assistance Act 
of 2000 (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2001)), are now published at 66 
Fed.Reg. 45,620, 45,630-32 (August 29, 2001) (to be codified 
at 38 C.F.R. § 3.102, 3.156(a), 3.159, 3.326).  

Although the appellant's claim was adjudicated under the 
rules in effect prior to the revision to the statute, the 
Board finds that the change in the law has no material effect 
on the adjudication of the appellant's claim.  Her 
eligibility for VA benefits is contingent on certification of 
service by the service department, and the RO informed her of 
that requirement in the December 1999 statement of the case 
and the April 2001 supplemental statement of the case.  The 
RO reviewed the claims file, which included reports from the 
service department regarding the claimed service, and 
considered the additional evidence submitted in support of 
the appellant's claim.  The appellant was notified of the 
evidence necessary to support her claim and has been notified 
of the evidence considered.  The appellant has not provided 
any new identifying information that would warrant an 
additional search by the service department, nor has she 
reported the existence of any additional evidence that is 
relevant to the claim.  Sarmiento v. Brown, 7 Vet. App. 80, 
82 (1994).  

Under the circumstances of this case, where there has been 
substantial compliance with the Veterans Claims Assistance 
Act of 2000, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  Moreover, given the completeness of the present 
record which shows substantial compliance with the 
notice/assistance provisions of the new legislation, the 
Board finds that it can decide the issue on appeal without 
prejudice to the appellant.  Bernard v Brown, 4 Vet. App. 384 
(1993).

The term "veteran" under the applicable statutes and 
regulations means a person who served in the active military, 
naval, or air service and who was discharged or released 
under conditions other than dishonorable.  38 U.S.C.A. §§ 
101(2), 101(24) (West 1991); 38 C.F.R. § 3.1(d) (2001).  In 
determining whether there is recognized active service, 
service in the Commonwealth Army of the Philippines is 
included, from and after the dates service members were 
called into service of the Armed Forces of the United States.  
38 U.S.C.A. § 107(a) (West 1991); 38 C.F.R. § 3.8(c) (2001).  
Service as a guerrilla is also included if the individual 
served under a commissioned officer of the United States 
Army, Navy, or Marine Corps, or under a commissioned officer 
of the Commonwealth Army recognized by and cooperating with 
the United States forces.  38 C.F.R. § 3.8(d).  Guerrilla 
service is established if a service department certifies that 
the individual had recognized guerrilla service, or 
unrecognized guerrilla service under a recognized 
commissioned officer if the individual was a former member of 
the United States Armed Forces or the Commonwealth Army.  Id. 

Review of the evidence of record reveals that when the 
appellant initially filed for VA benefits in December 1947, 
the United States Department of the Army determined that the 
appellant's spouse did not have recognized active service.  
Documents from the Headquarters Army of the Philippines and 
affidavits were considered at that time.  Thereafter, in 
November 1958, the United States Department of the Army 
redetermined that the appellant's spouse had recognized 
active service.  However, in September 1962, the United 
States Department of the Army found that the appellant's 
spouse had no service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas, in 
the service of the United States Armed Forces.  It was noted 
that the recertification superseded all prior certifications.  
Upon request by VA in October 1962, the United States 
Department of the Army reviewed the September 1962 negative 
recertification, and found that no change was warranted.  

In January 1963, the United States Department of the Army 
stated that the negative certification of military service 
dated in September 1962, was correct based on "current 
established policy which superseded the certification policy 
in effect at the time of the positive certification" in 
November 1958.  Subsequent to 1963, the appellant has 
submitted multiple claims to reopen this issue.  Evidence 
considered included certifications from the Armed Forces of 
the Philippines with regard to the military service of the 
appellant's spouse, and individual affidavits relating to the 
same.  Previous to this appeal, the last such claim was 
denied in August 1990, based on the negative certification of 
the United States Department of the Army.  The appellant did 
not appeal this decision and it became final.  38 U.S.C.A. 
§ 7105.  

The appellant now seeks to reopen her claim of entitlement 
for basic eligibility for VA death benefits.  Despite the 
finality of a prior adverse decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156(a) (2001).  Under applicable 
regulation, "new and material evidence" is defined as 
evidence not previously submitted to agency decision makers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).  This standard applies to the reopening of 
a claim regardless of the grounds on which the claim was 
previously denied.  38 U.S.C.A. § 5100; see also D'Amico v. 
West, 209 F.3d 1322, 1327 (Fed. Cir. 2000).  While the 
definition of new and material evidence has recently been 
modified by VA implementing regulations, the standard 
outlined above remains applicable to claims such as this one, 
which was filed prior to August 29, 2001.  See 66 Fed. Reg. 
45,620, 45,630 (August 29, 2001) (to be codified at 38 C.F.R. 
§ 3.156(a)).  

Evidence submitted subsequent to the 1990 decision includes 
documents from the Philippines Department of National 
Defense, documents from the Armed Forces of the Philippines, 
and individual affidavits attesting to the military service 
of the appellant's spouse.  Additionally, the appellant 
presented testimony at a personal hearing before the RO in 
January 1999, and the appellant, her son-in-law, and 
granddaughter presented testimony before the Board in June 
2001.  

Based on the foregoing, the Board finds that new and material 
evidence has not been submitted to reopen the claim of 
entitlement for basic eligibility for VA death benefits.  As 
set forth above, the additional evidence is cumulative of 
other evidence previously submitted, and is essentially 
duplicative of the evidence considered by VA in 1990, as it 
shows nothing more than the status of the appellant's spouse 
as a Philippine veteran.  

The appellant argues on appeal that VA should accept the 
Philippines Department of National Defense's certification of 
veteran status as proof of service.  See Almero v. INS, 18 
F.3d 757 (9th Cir. 1994).  The Immigration Act allows 
Philippine veterans to rely on Philippine-generated 
documentation to prove veterans' status directly, without 
necessarily requiring certification by a United States 
service department.  However, qualifying service in the 
Philippine Army under the Immigration Act is not at issue 
because that Act pertains exclusively to immigration and 
naturalization.  Instead, the relevant issue in this case is 
qualifying service under Title 38 of the United States Code 
and the regulations promulgated pursuant thereto.  Under 
those regulations, Philippine veterans are not eligible for 
VA benefits unless a United States service department 
documents or certifies their service.  See 38 C.F.R. §§ 3.9, 
3.203 (2001).  The United States Court of Appeals for 
Veterans Claims has held that "VA is prohibited from 
finding, on any basis other than a service department 
document, which VA believes to be authentic and accurate, or 
service department verification, that a particular individual 
served in the U.S. Armed Forces."  Duro v. Derwinski, 2 Vet. 
App. 530, 532 (1992).  In addition, "service department 
findings are binding on the VA for purposes of establishing 
service in the U.S. Armed Forces."  Id.; see also Dacoron v. 
Brown, 4 Vet. App. 115, 120 (1993).  Thus, if the United 
States service department refuses to verify the appellant's 
claimed service of her spouse, the appellant's only recourse 
lies within the relevant service department, not VA.  



ORDER

New and material evidence not having been received to reopen 
the claim for basic eligibility for VA death benefit, the 
claim remains denied.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals

 

